Concurring Opinion by
Mr. Justice Roberts:
I concur in the result on the ground that appellant’s contention based on Escobedo v. Illinois, 378 U.S. 478, 84 S. Ct. 1758 (1964), is controlled by Commonwealth v. Negri, 419 Pa. 117, 213 A. 2d 670 (1965). I am at a loss to understand why the majority, having held in Negri that Escobedo is not to be given retrospective application, fails to rely on that decision. Although I dissented from that holding, it represents the present law of this Commonwealth until overruled. See Commonwealth ex rel. Corbin v. Myers, 419 Pa. 139, 144, 213 A. 2d 356, 358 (1965) (concurring opinion).